PER CURIAM.
We have for review the decision in Fitzgerald v. State, 708 So.2d 690 (Fla. 5th DCA 1998), in which the Fifth District cited as controlling authority its opinion in Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998), approved in part, disapproved in part, 760 So.2d 89 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981). We quash the decision below and remand for the Fifth District to consider this case in light of our opinion in Maddox.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.